Citation Nr: 1111514	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  07-39 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial increased evaluation for service connected posttraumatic stress disorder (PTSD). 

2. Entitlement to an increased evaluation for residuals, shell fragment wound, left knee, currently 10 percent disabling.  

3. Entitlement to service connection for residuals of a chipped front tooth. 

4. Whether new and material evidence has been submitted to reopen a claim for service connection for hearing loss. 

5. Whether new and material evidence has been submitted to reopen a claim for service connection for residuals, laceration of jaw. 


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1968.  The DD Form 214 shows that the Veteran served as a light weapons infantryman, was in Vietnam from February 1967 to January 1968 and received a Combat Infantry Badge and a Purple Heart.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The RO granted service connection for PTSD and assigned a 30 percent evaluation, effective April 5, 2005 and increased the evaluation for the left knee to 10 percent, effective October 5, 2004.  This rating decision addressed additional issues that were not included in the Notice of Disagreement submitted in August 2006.  In a March 2010 rating decision, the evaluation for PTSD was increased to 70 percent, effective July 7, 2009.  

The reopened issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran has been notified of the evidence necessary to substantiate his claims, and all relevant evidence necessary for an equitable disposition of this appeal has been obtained.

2. From April 5, 2005 to January 6, 2008, the Veteran's symptoms of PTSD more closely approximated a disability manifested by occupational and social impairment due to such symptoms as depressed mood, anxiety, social withdrawal, occasional nightmares, irritability, occasional anger outbursts, periods of hypervigilance, sleep impairment, and mild memory loss.  

3. From January 1, 2008 to the present, the Veteran's symptoms of PTSD more closely approximated total occupational and social impairment.  

4. The competent evidence of record shows that residuals of a shell fragment wound to the left knee was manifested by painful limitation of flexion, full extension, normal strength, and minimal tissue loss; without ankylosis, recurrent subluxation or lateral instability, locking or effusion due to dislocated semilunar cartilage or removal of semilunar cartilage, impairment of the tibia and fibula or genu recurvatum; the disability is productive of, at most, mild muscle impairment.

5. The evidence shows that during service the Veteran incurred dental trauma to tooth #8, which was fractured and extracted, but there is no competent evidence that the dental condition was the result of loss of substance of the body of the maxilla or the mandible.

6. By an unappealed September 1968 rating decision, the RO denied the Veteran's claim for hearing loss because the service records and the post-service VA examination did not show a hearing loss disability.  

7. Evidence received subsequent to the September 1968 RO decision is evidence not previously submitted to the RO, relates to an unestablished fact necessary to substantiate the claim and presents a reasonable possibility of substantiating the Veteran's claim.

8. By an unappealed September 1968 rating decision, the RO denied the Veteran's claim for lacerations of the jaw because the service treatment records did not show  a disability at separation from service and a disability was not found in a post-service VA examination.  

9. Evidence received subsequent to the September 1968 RO decision is evidence not previously submitted to the RO, does not relate to an unestablished fact necessary to substantiate the claim and does not present a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1. From April 5, 2005 to January 1, 2008, the criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2010).

2. From January 7, 2008 to the present, the criteria for an initial 100 percent rating, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2010).

3. The criteria for a rating in excess of 10 percent for residuals, shell fragment wound, left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5299-5260 (2010).

4. The criteria for service connection for residuals of dental trauma, for purposes of compensation, have not been met.  38 U.S.C.A. §§ 1110, 1712, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 4.150, 17.161 (2010); VAOPGCPREC 5- 97; 62 Fed. Reg. 15,566 (1997).

5. The September 1968 rating decision which denied service connection for hearing loss and residuals of a jaw laceration is final.  38 U.S.C.A. § 4005(c) (West 1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1968).  

6. New and material evidence has been submitted and the claim of entitlement to service connection for hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

7. New and material evidence has not been submitted and the claim of entitlement to service connection for residuals, laceration of jaw is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in November 2004 that addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claims for service connection and increased evaluations and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.

Specific to requests to reopen, as are the claims involving hearing loss and residuals of a laceration to the jaw, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, a notice letter provided to the appellant in September 2005 included the criteria for reopening the previously denied claims, the criteria for establishing service connection, and information concerning why the claims were previously denied.  Consequently, the Board finds that adequate notice has been provided, as the appellant was informed about what evidence is necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  

A March 2006 letter also included the notice provisions pertaining to how VA assigns disability ratings and effective dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter was sent prior to the June 2006 rating decision.  Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, DD Form 214, private medical records and VA medical records.  VA examinations with respect to PTSD were obtained in April 2006 and July 2009.  VA examinations regarding the left knee were obtained in May 2006 and July 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case were sufficient.  The April 2009 PTSD examination was predicated on a full reading of the Veteran's service and post-service VA medical records, a complete examination of the Veteran and a full description of his symptomatology of PTSD.  Although the remaining examiners did not review the claims file, the examinations included a complete examination of the Veteran and a full description of the current level of severity of the respective disability that is sufficient for rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

Additionally, the Veteran was not afforded a VA examination regarding his remaining claims.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding the issue of the chipped tooth, as described below, the evidence of record does not show that there is a current compensable dental disability.  The Board noted that the mere filing of a claim for benefits is not enough to necessitate a medical examination.  VA's duty to provide a medical examination is not triggered unless the record contains competent evidence of a current disability or symptoms of a current disability.  Id.  As there is no current disability, there is no duty to obtain an additional medical evaluation or opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the service member's claim).  

Regarding the claims for hearing loss and residuals of a jaw laceration, VA is not required to provide an examination unless new and material evidence has been presented.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As described in this decision, new and material evidence has not been submitted; therefore, a VA examination is not warranted.  The Board notes that the RO provided examinations for hearing loss in 2006.  The Board, however, is not obligated to reopen a claim merely because the RO reopened the claim and undertook development such as obtaining a new examination or opinion.  Furthermore, the adequacy of any such examination or opinion is moot if the Board determines that new and material evidence has not been presented.  Thus, in this case, even though the RO afforded the Veteran examinations, the question of adequacy of that examination is moot as the Board is finding that new and material evidence has not been received to reopen the claim.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


INCREASED RATING 

The Veteran contends that increased evaluations are warranted for service connected PTSD and residuals of a shell fragment wound to the left knee.  Ratings for service-connected disabilities are determined by comparing the symptoms the veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When making determinations as to the appropriate rating to be assigned, VA must take into account the veteran's entire medical history and circumstances.  38 C.F.R. § 4.1 (2009); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

An appeal from the initial assignment of a disability rating, such as the issue of an increased evaluation for PTSD, requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the issue of an increased evaluation for the left knee, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2010).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2010).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

PTSD

In this case, the Veteran filed a claim for service connection for PTSD in October 2004.  Service connection was granted in a June 2006 rating decision, in which the RO assigned a 30 percent rating effective April 5, 2005.  In a March 2010 rating decision, the RO assigned a 70 percent evaluation, effective July 7, 2009.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent rating is prescribed when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent rating requires evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives; own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) is a scale reflecting the "'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness'" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (1994) at 32).

A score of  21-30 illustrates "[b]ehavior . . . considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home or friends)."  Id.  

A score of 31-40 represents "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  Id.  

A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

A score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  

In a March 4, 2005 treatment note, the Veteran reported that he was becoming increasingly irritable over the last 1-2 years.  He would keep to himself and felt anxious much of the time.  He reported that increased media coverage of the current war worsened his symptoms and he had several friends die over the last few years.  He also noted that he had occasional nightmares that had lessened over the years.  He felt that he startled easily, slept 4-5 hours per night and felt tired most of the time.  During the mental examination, the Veteran was alert and oriented.  His recent and remote memory were intact.   He was well groomed and dressed.  His behavior was cooperative and calm.  There was no agitation or retardation noted.  He had good eye contact.  His speech was normal in rate, volume and tone.  His speech was also fluent and coherent.  The Veteran described his mood as frustrated at times.  His affect was full and congruent.  There were no racing thoughts, flight of ideas, or loosening of association.  He did not have suicidal ideation, homicidal ideation or hallucinations.  There were no delusions.  His judgment and insight were fair.  The Veteran was diagnosed with depression, NOS; rule out major depressive disorder and PTSD.  A GAF of 58 was assigned.  

Another clinical record dated the same month reveals the Veteran reported he was married and the father of two.  He was employed repairing wells.  He reported an inexplicable increase in irritability over the last few years.  It was noted that the Veteran did not currently suffer from significant PTSD symptoms including intrusive features.  He reported possibly three occasions of short term depression with the last occurring one month prior.  He reported a good relationship with his wife and children.  It was noted that the Veteran did not have a history of violence or suicidal ideation or attempts.  Appearance was normal and attention and concentration were intact.  Speech was of normal rate and volume.  Thought processes were normal.  No hallucinations or delusions were noted.  Memory was intact.  The Axis I diagnosis was anxiety disorder not otherwise specified and a GAF of 65 was assigned.  

In April 2005, the Veteran reported he was calmer and less irritable.  He was sleeping better with less frequent and less intense dreams.  Mental status examination was normal.  The assessment was PTSD with depressed mood.  

In July 2005, mental status examination revealed the Veteran was well dressed and groomed.  He was alert and oriented.  Speech was of normal rate, tone and volume.  Mood was pretty good but the Veteran felt his symptoms were returning.  Affect was full and congruent.  There were no suicidal or homicidal ideations nor were any audio or visual hallucinations noted.  No delusions were elicited.  The assessment was PTSD with depressed mood.  

In October 2005, the Veteran reported good sleep and fair concentration.  He denied suicidal ideation or history of attempts and denied homicidal ideation.  The Veteran was alert and oriented.  He was well groomed and dressed.  Speech was of normal rate, volume and tone.  Speech was fluid and coherent.  There were no racing thoughts.  No audio or visual hallucinations were observed and no delusions were elicited.  The assessment was history of anxiety, nightmares, irritability, and mild depression.  

In a May 2006 VA Compensation and Pension Examination for PTSD, the service records, medical records and claims file were reviewed.  The Veteran reported nightmares and dreams of dead bodies and friends being killed.  He would also wake up at night during his dreams.  He reported that he would have these nightmares in the later part of the night and at times would wake up, stand up and make loud noises.  He noted that the nightmares began in service.  After service, he would have them approximately once per month and then after two years, they subsided to 1-2 per year.  He slept about 4-5 hours per night.  He reported lack of interest in social activities and avoided socialization.  He visited his children twice per year.  He reported episodic loss of temper and irritability when returning from Vietnam, so he avoided social contact.  He reported a few physical fights including shouting and pushing in the past.  He reported that he still got argumentative, but avoided fights.  He reported that his family had made adjustment in his personal and family life.  He reported feeling down since 1985 when he lost interest.  He reported periods of feeling good with lots of energy, mind racing, decreased need for sleep which lasted 3-4 months followed by low energy periods.  In the winter, he reported feeling down due to lack of brightness.  Approximately once year prior, he would have increased symptoms of anger outbursts, depression and poor sleep.  He began to go to the mental health clinic as suggested by his wife.  He could not identify triggers, but his doctor suggested that news about the war might have triggered his symptoms.  His sleep pattern, quality and length of sleep, mood and anger improved with treatment.  He had been able to get his job done and denied any impairment in functioning due to his mood or anger.  He reported that there were disagreements, but no major problems or stress at work.  He reported being a good father and husband.  

During the examination, the Veteran was calm and cooperative.  He was integrated, well dressed and well groomed.  His hearing at conversational level was good.  His mood was pleasant, affect was mood congruent and appropriate and his thought process was coherent and logical.  He denied any suicidal ideation or paranoia.  He reported some suicidal thoughts about 3-4 times in his life about 12 years ago.  He reported getting anxious and angry when followed too closely while driving.  His insight and judgment were good and there were no gross cognitive deficits.  He was diagnosed with PTSD and assigned a GAF of 67.  The examiner concluded that the Veteran reported problems with irritability, anger outbursts, nightmares of war associated with contents of war experience, anxiety, social withdrawal, anhedonia, hypervigilance during driving and fluctuation in mood since returning from war.  He tolerated his symptoms which caused stress in his personal happiness, family life and social life.  

In July 2008, the Veteran submitted a clinical diagnostic examination from a private psychologist dated January 7, 2008.  In this examination, the Veteran was polite and cooperative, but anxious.  He was dressed appropriately and his grooming was good.  He was oriented to person, place and time.  His intelligence appeared to be within normal limits.  His recall for remote information appeared to be intact, but there was some indication of slight difficulty related to recalling current and recent information.  His speech was clear and audible, but his voice quivered at times while recalling specific combat experiences.  The Veteran denied any current suicidal or homicidal ideations or intent.  There was no evidence of disturbed or peculiar thinking indicative of psychosis.  His mood was pleasant with some exceptions when he found it difficult to choke back tears.  The Veteran reported that the media and the current war exacerbated his symptoms of PTSD.  The Veteran reported that he was unable to live a normal life and he had serious problems emotionally, socially, physically and occupationally.  He reported that he was able to maintain employment in large part due to the isolated nature of his job.  He indicated that working separate from others helped him manage his aggressive impulses and other stress related symptoms and behaviors.  The Veteran reported that he experienced flashbacks, memory problems, irritability, stress, anxiety, disturbing thoughts, mood swings, depression, lack of interest, headaches and sleep problems.  His recent and historical symptoms included alcohol use/abuse, family concerns, panic symptoms, exaggerated startle response, difficulty concentrating and work difficulties.  The diagnosis was depression with PTSD.  The examiner noted that the frequency and severity of the Veteran's symptoms were debilitating.  He was assigned a GAF between 45 and 48.  The author wrote that, at present, the Veteran is determined to be unemployable because of the frequency and severity of symptoms and the unlikelihood of the Veteran obtaining employment separate from others.  

Based on the foregoing, the Board finds that from April 2005 to January 2008, the evidence is consistent with a 30 percent evaluation as the RO initially assigned.  Specifically, during this time the Veteran experienced irritability and anxiety.  He had occasional nightmares that had lessened over the years and disturbed sleep.  There was evidence of being startled easily and episodic loss of temper and anger outbursts.  There were periods of hypervigilance, especially when driving.  He avoided socialization and noted that his family had to make adjustments due to his PTSD symptoms.  He demonstrated lack of interest in social activities and fluctuation of energy levels.  He also experienced anhedonia.   He would experience times of feeling down as well as depression.  His judgment and insight were fair to good.  

The Veteran also reported times of frustration, however, no major problems at work.  He was able to maintain employment.  As such, the evidence of record shows that there were minimal effects on the Veteran's employability during this time.  Further, generally, his mood, thought process and affect were appropriate.  His recent and remote memory were intact.  The evidence also shows that the Veteran was able to function as he was alert and oriented throughout the examinations.  He was cooperative and calm.  He also had good grooming and eye contact.  Further, there was no effect on his speech and he was assigned a GAF of 67 indicative of mild symptomatology.  The Veteran was able to maintain relationships with his wife and children during this time period.  Based on the forgoing, the Board finds that the Veteran's symptoms of PTSD had a mild to moderate effect on his occupational and social functioning, therefore, his symptoms more closely approximated a 30 percent evaluation from April 5, 2005 to January 6, 2008.  

Additionally, an increased evaluation, greater than 30 percent, is not warranted prior to January 6, 2008 because there was no affected speech, no suicidal ideation, homicidal ideation or hallucinations.  There were also no delusions.  The evidence did not show panic attacks or memory impairment as to warrant a 50 percent evaluation.  He also did not demonstrate obsessional rituals or the inability to function independently or grossly inappropriate behavior to warrant an evaluation above 30 percent.  Therefore, the Board finds that the initial 30 percent evaluation is appropriate from April 5, 2005 to January 6, 2008.    

However, as of the private psychologist's opinion dated January 1, 2008, the Veteran's symptoms increased and the Board finds that an increased evaluation is warranted.  As of December 3, 2007, the Board finds that the Veteran's symptomatology of PTSD more closely approximated a 100 percent evaluation.  As depicted in the psychologist report, the Veteran experienced more severe memory loss and ability to recall.  He also had flashbacks, irritability, stress, anxiety, disturbing thoughts, mood swings, depression, lack of interest, headaches and sleep problems.  During this time there was evidence of panic symptoms, which were not present in the previous examination as well as difficulty concentrating.  Significantly, the author opined that the Veteran was unemployable as a result of his mental illness.  This opinion is supported by the GAF score of 45 to 48 assigned at that time.  This GAF score is indicative of having no friends or unable to keep a job.  This is the first medical evidence of record which indicates that he Veteran is unemployable as a result of his service-connected PTSD.  Furthermore, subsequent to this time, there is no evidence of record which indicates that the Veteran is employable when taking into account his PTSD symptomatology.  

The Board finds that a 100 percent evaluation is warranted from December 2007 to the present based on the service-connected PTSD rendering the Veteran unemployable.  The Board's finding is supported by the subsequent report of the July 2009 VA examination which includes the annotation that the Veteran's PTSD prevents the Veteran from performing activities consistent with his work experience and prior education or training.  

In a July 2009 VA Compensation and Pension Examination, the claims file was not available.  The Veteran reported symptoms of isolation, irritability, depression, anxiety and difficulty working with others.  The Veteran described marital problems and arguing related to PTSD.  The Veteran reported that since discharge from service, he experienced repeated flashbacks triggered by loud noises, fireworks, helicopter sounds, smells of rotting, burning, etc.  The Veteran had poor sleep, averaging 2-3 hours per night.  He had problems going to sleep and often awoke in a cold sweat and would check if the doors were locked.  The Veteran experienced nightmares of combat experience 3-4 times per week.  The Veteran also reported that he would attack his wife if awakened suddenly.  He experienced anhedonia with loss of most past interests and avoided former friends.  The Veteran was hypervigilant, preferring to avoid crowds and would sit with his back to the wall in a restaurant.  The Veteran also had survivor guilt and at times he would think of killing himself, with no attempts.  The Veteran showed emotional blunting.  He would isolate himself and was irritable to the point of getting into arguments with others.  The Veteran reported that all symptoms had increased in frequency and intensity by the post military stressors of unstructured time and frustration over continuous war news.  The Veteran was able to handle activities of daily living.  

During the examination, the Veteran was unshaven and unkept.  He was oriented and his recent and remote memory were good.  His concentration was extremely poor and he appeared distant with a vacant stare.  His affect was sad and anxious.  His speech was coherent and relevant, but showed some psychomotor slowing.  There was some concreteness in abstracting ability.  The Veteran's judgment was poor and he admitted to passive suicidal ideation and survivor guilt.  He did not have homicidal ideation.  The Veteran admitted to hypervigilance and anhedonia.  He had nightmares and flashbacks, but showed no other delusions or hallucinations.  The Veteran was diagnosed with PTSD and assigned a GAF of 30.  The Veteran reported that the uncontrolled symptoms of PTSD forced him to resign from his employment in 2007.  Further, not having a work or leisure structure to distract him caused a marked deterioration in his condition.  News of the war also increased his symptoms.  The examiner concluded that due to PTSD the Veteran was isolated, hypervigilant, irritable, easily angered, unable to work with others or supervisors and had great difficulty following orders.  He had become increasingly anxious, depressed and was passively suicidal. He had poor concentration and was unable to follow simple instructions.  He had very poor social functioning.  

The Board finds that the aforementioned symptoms warrant a 100 percent evaluation beginning January 7, 2008.  

Extra-Schedular

The Board has also considered whether a referral for extra-schedular rating is warranted for PTSD prior to the assignment of the 100 percent evaluation.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extra-schedular consideration referral).

In this case, the staged schedular evaluations for the Veteran's PTSD are adequate.  The Veteran's description of symptomatology for PTSD did not include any symptoms that are unusual or are different from those contemplated by the schedular criteria.  The Veteran does not have "exceptional or unusual" disabilities; he merely disagreed with the assigned evaluation for his level of impairment.  As such, the Board finds that the available schedular evaluation for PTSD is adequate and referral for extra- schedular consideration is not warranted.  See VAOPGCPREC 6-96.  As such, further inquiry into extra-schedular consideration is moot.  See Thun, 22 Vet. App at 115.

Residuals, Shell Fragment Wound, Left Knee

Here, the Veteran's left knee disability is currently rated as 10 percent disabling, effective October 5, 2004 under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5260 (2010).  See 38 C.F.R. § 4.27 (2010) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first by the numbers of the most closely related body part and then "99").

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2010).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Id.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Painful, unstable, or maligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).  

The factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45 (2010).  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010); See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board notes that the RO rated the Veteran's disability as 10 percent disabling for loss of flexion and the additional limitation caused by pain.  See DeLuca, supra.  Limitation of flexion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  For a 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  

The service records show that the Veteran was injured on April 15, 1967.  He underwent general anesthesia and received stitches in his left knee.  Debridement was performed on the wound.  He was restricted to no field duty and only light duty for 1-2 weeks.  He was discharged on April 29, 1967.  He was medically qualified for limited duty on May 2, 1967, which was extended until May 31, 1967.  The sutures were removed on May 4, 1967.  An undated x-ray noted a trauma to the Veteran's left knee 2-3 weeks prior and found that there was some soft tissue swelling, but no fracture.  In June 1967, it was noted that he was restricted to no field duty for 2 weeks, but full duty in base camp.  It was noted that he should begin to exercise his knee more.  In April 1968, the Veteran's physical profile was cleared for ETS.  

In an April 2006 VA Compensation and Pension Orthopedic Muscles Examination the claims file was not available, but the Veteran was present for the examination.   The examiner noted that the injury was not due to a missile, but that a vehicle hit a land mine and the Veteran struck his knee on a hatch in 1967.  The examiner noted that the Veteran has minor surgery to repair the lacerations and he resumed duty in 1-2 months.  The Veteran had complaints of left knee pain, intermittent with swelling and occasional locking.  He denied that his knee gave out.  Flare-ups included stiffness occurring once per month lasting 3-7 days.  Precipitating factors were standing greater than 8 hours and kneeling.  Alleviating factors included rest and aspirin.  During flare-ups, the Veteran had difficulty climbing stairs.  The examiner described the injury as distal left quadriceps musculotendon junction/proximal pole patella.  Upon examination, there was a 2.5 cm transverse scar over proximal pole patella.  There was minimal tissue loss and no adhesions.  There was tendon damage and muscle strength was 5/5.  There was no loss of muscle function.  Range of motion of the left knee was flexion 0-125 degrees and full extension.  There was pain with flexion at 125 degrees.  There was no joint line tenderness, stable valgus/varus test, stable patella and mild crepitus.  The examiner could not provide if there was additional function limitation after repetition without speculation.  

In a July 2009 VA Compensation and Pension Examination, the Veteran complained of intermittent aching of the left leg, limited flexion of the left knee, difficulty kneeling and occasional swelling.  There were no reported flare-ups.  Kneeling and walking were precipitating factors; alleviating factors were rest, inactivity and aspirin.  The examiner noted that the left knee disability did not affect activities of daily living, but the Veteran would not feel motivated when his leg was aching.  He was able to feed, clean, clothe and care for himself.  Upon physical examination, the entry wound was a 2.5 cm transverse faint scar over the proximal pole of the patella.  There was minimal tissue loss of the left distal quadriceps muscle/tendon.  The scar was not tender to palpation.  There were no adhesions, bone, joint or nerve damage.  There was no loss of muscle function.  The range of motion of the left knee was full extension and flexion was limited to 125/130 degrees.  There was stable valgus/varus test, patella was stable and there was no apprehension.  There was also mild medial/lateral joint line tenderness with crepitus.  Strength was 5/5.  There was knee pain with range of motion after repetition without additional weakness or loss of motion.  There was no guarding, McMurray's testing was negative, Lachman's test was negative.  There were no anterior/posterior drawer signs.  The Veteran's gait was brisk, reciprocal heel toe gait with slight start-up left side antalgia that seemed to resolve after several steps.  The examiner could not determine if there was additional functional limitation due to pain, fatigue, weakness, lack of endurance following repetition or during flare-ups.  The examiner concluded that the Veteran's left healed quadriceps laceration had a minor degree of interference with his ability to maintain gainful employment and was not considered unemployable based on his current physical examination.  

Based on the foregoing, the Board finds that an increased evaluation under Diagnostic Code 5260 for limitation of flexion is not warranted.  The Veteran does not have limitation of flexion that more closely approximates 30 degrees to warrant a 20 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).   Additionally, the examiners could not determine if pain caused additional limitation to warrant an increased evaluation.  Therefore, an increased evaluation for limitation of flexion is not warranted.  

The Board will also consider whether the Veteran's is entitled to a higher or separate rating for his left knee disability under other diagnostic codes.  Included within 38 C.F.R. § 4.71 are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders.  Diagnostic Code 5261 provides rating for limitation of extension.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  In this case, however, the Veteran had full extension; therefore an increased evaluation is not warranted under this code.  

As shown in the VA examinations, the Veteran has motion in his left knee and there was no evidence of ankylosis of the knee; therefore, Diagnostic Code 5256 also does not apply.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2010).

Diagnostic Code 5257 rates impairment resulting from other impairment of the knee, to include recurrent subluxation or lateral instability of this joint.  A 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability. See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).  In this case, the July 2009 examiner did not find evidence of instability and the Lachman's testing was negative.  The remaining ligament testing was also negative.  Therefore, the Board finds that the competent objective evidence does not show that there was instability and an increased evaluation is not warranted under this code.

Further, the medical evidence does not show that there was locking of the knee.  Although the Veteran reported occasional locking, the objective evidence does not show that there was locking or effusion due to dislocated semilunar cartilage or removal of semilunar cartilage that is symptomatic.  As such, Diagnostic Codes 5258 and 5259 do not apply.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5258 and 5259 (2010).  Lastly, there was no evidence of impairment of the tibia and fibula or genu recurvatum to warrant an increased evaluation under Diagnostic Codes 5262 or 5263, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5262 and 5263 (2010).

Additionally, the Board also considered the effect that the shell fragment wound would have on the musculature of the Veteran's knee.  The diagnostic codes involved in rating the muscles included in the anatomic region of the pelvic girdle and thigh include Diagnostic Codes 5313 through 5318.  38 C.F.R. § 4.55(b).  The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under the appropriate diagnostic codes, evaluation of muscle injuries shall be classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d).  This classification is based on the type of injury, the history and complaints of the injury, and objective findings.   It is essentially a totality-of-the-circumstances test and that no single factor is controlling.   See Robertson v. Brown, 5 Vet. App. 70 (1993); Tropf v. Nicholson, 20 Vet. App. 317 (2006).

A slight muscle injury is a simple wound to the muscle without debridement or infection.  Records of the injury are demonstrated by a superficial wound with brief treatment and return to duty, healing with good functional results, and no cardinal signs or symptoms of muscle disability.  The objective findings would include a minimal scar, but no evidence of fascial defect, atrophy, or impaired tonus and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

A moderate disability of the muscles may result from through and through or deep penetrating wounds of relatively short track by a single bullet or small shell or shrapnel fragment.  The absence of the explosive effect of a high velocity missile and of residuals of debridement or of prolonged infection also reflects moderate injury.  The history of the disability should be considered, including service department records or other sufficient evidence of hospitalization in service for treatment of the wound.  Consistent complaints on record from the first examination forward of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue-pain after moderate use, affecting the particular functions controlled by the injured muscles should be noted.  Evidence of moderate disability includes entrance and (if present) exit scars that are linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue, signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and loss of power or lowered threshold of fatigue when compared to the sound side. 38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles is characterized by evidence of a through and through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History of a moderately severe disability of the muscles includes service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Objective findings should include relatively large entrance and (if present) exit scars so situated as to indicate the track of a missile through one or more muscle groups.  Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side may be considered.  Tests of strength and endurance of the muscle groups involved may also give evidence of marked or moderately severe loss.  38 C.F.R. § 4.56(d)(3).

A severe disability of the muscles is characterized by evidence of through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or explosive effect of a high velocity missile, or shattering bone fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds, worse than those shown for moderately severe muscle injuries, should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  38 C.F.R. § 4.56(d)(4).

Objective evidence of severe disability includes extensive ragged, depressed, and adherent scars of skin indicating wide damage to muscle groups in the track of a missile.  Palpation shows loss of deep fascia or of muscle substance or soft or flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the sound side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.

Diagnostic Code 5313 pertains to Muscle Group XIII.  Muscle Group XIII includes the muscles involved in extension of the hip and flexion of the knee; outward and inward rotation of the flexed knee; acting with rectus femoris and sartorius synchronizing simultaneous flexion of the hip and the knee, and extension of the hip and knee.  This diagnostic code provides for a 0 percent disability rating where the disability is slight; a 10 percent disability rating where the disability is moderate; a 30 percent disability rating where the disability is moderately severe, and a maximum 40 percent disability rating where the disability is severe.  38 C.F.R. § 4.73, Diagnostic Code 5313 (2010).

Diagnostic Code 5314 pertains to Muscle Group XIV.  Muscle Group XIV includes the muscles involved in extension of the knee, tension of the fascia lata and iliotibial band, acting with Muscle Group XVII in postural support of the body, and acting with the hamstrings in synchronizing the hip and knee.  This diagnostic code provides for a 0 percent disability rating where the disability is slight; a 10 percent disability rating where the disability is moderate; a 30 percent disability rating where the disability is moderately severe, and a maximum 40 percent disability rating where the disability is severe.  38 C.F.R. § 4.73, Diagnostic Code 5314 (2010).

Diagnostic Code 5315 pertains to Muscle Group XV.  Muscle Group XV includes the muscles involved in adduction of the hip and flexion of the knee.  This diagnostic code provides for a 0 percent disability rating where the disability is slight; a 10 percent disability rating where the disability is moderate; a 20 percent disability rating where the disability is moderately severe, and a maximum 30 percent disability rating where the disability is severe.  38 C.F.R. § 4.73, Diagnostic Code 5315 (2010).

In this case, the Board finds that symptomatology associated with the service-connected shell fragment wounds of the left knee is productive of, at most, a slight muscle injury.  There was a fragment wound to the left knee which required debridement but there is no evidence in the service treatment records that the wound was productive of prolonged infection.  There are no complaints of weakness.  There is no evidence in the service treatment records that the Veteran was hospitalized for treatment of the shell fragment wound.  The Veteran had minor surgery to repair the lacerations and was put on limited duty for approximately 1-2 months.  He was put on full base camp duty after approximately 2 months.  The Veteran had additional complaints of pain in service.  Further, the Veteran had a relatively small, 2.5 cm scar, on his knee.  The April 2006 VA examiner found that there was minimal tissue loss, muscle strength was 5/5 and there was no loss of muscle function.  The July 2009 VA examiner found that there was minimal tissue loss of the left distal quadriceps muscle/tendon and there was no loss of muscle function.  Considering the history of the in-service treatment for the shell fragment wounds and the current medical determination that there was a lack of loss of muscle function, the Board finds that the Veteran's left knee disability does not warrant an increased evaluation based on muscle impairment.  The Board does not find that the left knee disability was more than mildly disabling as to muscle impairment either under 38 C.F.R. § 4.56 or under the appropriate diagnostic codes.  Therefore, the Board finds that a separate evaluation is not warranted based on an injury to the muscles of the left leg.  

The Board has also considered the Veteran's continued complaints of pain.  The medical evidence and the Veteran's statements show that there were complaints of pain which were considered in the assigned 10 percent rating.  However, the objective medical evidence does not show that pain on use resulted in additional functional limitation to the extent that under the limitation of motion codes the Veteran's disability would be more than 10 percent disabling.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  Thus, the Board finds that the objective medical evidence of record does not support the assignment of a higher disability rating.

Lastly, the Board has also considered whether a referral for extra-schedular rating is warranted for the left knee disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extra-schedular consideration referral).

The schedular evaluation for the Veteran's left knee disability is adequate.  The Veteran asserts that his knee is painful, has limitation of motion and tenderness.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria. The Veteran does not have "exceptional or unusual" disabilities; he merely disagrees with the assigned evaluation for his level of impairment.  As such, the Board finds that the available schedular evaluation for this service-connected disability is adequate and referral for extra- schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Additionally, further inquiry into extra-schedular consideration is moot.  See Thun, 22 Vet. App at 115.


SERVICE CONNECTION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Residuals of a Chipped Tooth

The Veteran asserts that service connection should be established for residuals of dental trauma incurred in service.  A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  In this case, however, a June 1968 Dental Rating Sheet found that there was service trauma to tooth #8 for outpatient treatment purposes only.  Therefore, the Board will only address the claim for service connection for the purpose of disability compensation.  

The service treatment records show that tooth #8 was extracted in service.  An August 1968 VA examination revealed that the Veteran was wearing a temporary upper partial denture replacing #8 and was being treated in a VA facility.  An August 1968 dental rating found that teeth numbers 2, 4, trauma 8 and 19 were incurred or aggravated in service.  The examiner concluded that there was service trauma to tooth #8.  

The Board notes that VA compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  The types of dental conditions covered for extracted teeth include loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  38 C.F.R. § 4.150, Diagnostic Code 9913; 38 C.F.R. § 17.161(a) (2010).

In this case, clearly tooth # 8 was extracted in service.  The records show and the Veteran indicated that he received VA treatment for his extraction and was given a bridge.  The Veteran also submitted private dental records showing that he had a fractured anterior bridge.  The Veteran further provided in a September 2005 statement that the VA initially made a bridge and that he has to have it replaced twice since 1968.  

The medical evidence of record, however, does not show that there were teeth lost due to bone loss of the body of the maxilla or the mandible.  Therefore, as the criteria for compensable service-connected dental condition under 38 C.F.R. § 4.150 have not been met (and there is no evidence that the Veteran suffers from any other disability listed under 38 C.F.R. § 4.150), there is no factual or legal basis to establish a compensable service-connected dental condition.  38 C.F.R. § 17.161(a).

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim of service connection for a dental condition for compensation purposes, and the benefit-of-the-doubt does not apply.  38 U.S.C.A. § 5107(b).


NEW AND MATERIAL EVIDENCE

The Veteran's claims for hearing loss and residuals of a laceration to his jaw involve the same factual basis as his previous claims, which were last denied in a September 1968 rating decision that became final.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claims.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

Although the RO did not reopen the Veteran's claims, such a determination is not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  Because the September 1968 RO decision is the last final disallowance with regard to the Veteran's claim, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).

The definition of "new and material evidence" was revised in August 2001.  For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Hearing Loss

In this case, the Veteran's claim for hearing loss was denied by the RO in September 1968 because the service treatment records revealed normal hearing at separation from service in 1968 and the post-service VA examination performed shortly after service in August 1968 did not show a hearing loss disability.  The Veteran did not appeal this decision and the decision became final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

In September 1968, the RO reviewed the service treatment records and an August 1968 VA examination.  The service treatment records revealed that in February 1966, the Veteran did not report hearing loss prior to service.  In February 1966, an audiological examination revealed normal hearing.  In April 1968, the Veteran reported ear, nose and throat trouble as well as hearing loss.  A physician noted that his ear trouble was that he experienced bleeding post trauma and hearing loss in his left ear.  In an April 1968 hearing examination, hearing was within normal limits.  

In a post-service VA examination in August 1968, the examiner noted that the separation examination shows normal hearing in the left and right ears.  Additionally, the examiner found that the current audiological examination revealed normal hearing in the Veteran's right and left ears.  

Since the 1968 RO decision, additional VA medical records were submitted.  The VA treatment records show that the Veteran reported hearing problems since service.  A January 2005 treatment record shows that the right ear had normal hearing from 250 to 4000 Hz falling to moderate sensorineural hearing loss with an excellent word recognition score and the left hear had normal hearing thru 2000 Hz sloping to severe sensorineural hearing loss with an excellent word recognition score.  

Additionally, in April and May 2006 VA Compensation and Pension Audio Examinations, a VA audiologist did not review the claims file.  The audiologist noted the Veteran's exposure to acoustic trauma in service, occupational noise exposure and recreational noise exposure.  After a physical examination, the Veteran was diagnosed with sensorineural hearing loss in both ears.  As the claims file was not available, the examiner could not provide an opinion.  

In a June 2006 VA Compensation and Pension Audio Examination, the VA audiologist reviewed the claims file and specifically noted the in-service audiograms in 1966 and 1968.  The examiner also noted the examination in August 1968 in associated with the Veteran's compensation claim.  The audiologist noted that the Veteran's hearing sensitivity was within normal limits except for one frequency in one ear at separation from service and in the subsequent VA examination.  The examiner also noted that particular frequency was not tested upon entrance into service.  Further, the examiner noted that the American College of Occupational and Environmental definition of noise induced hearing loss included that most scientific evidence indicated that previously noise exposed ears are not more sensitive to future noise and that hearing loss due to noise does not progress (in excess of what would be expected from the addition of age-related threshold shifts) once the exposure to noise is discontinued.  Therefore, the examiner concluded that it was less likely that the Veteran's hearing loss was service connected.  

In a November 2007 letter from an Ear, Nose and Throat (ENT) specialist, the physician noted that the Veteran experienced acoustic trauma in service by history, including when he was a tank driver and his tank hit a landmine and was struck by a rocket propelled grenade.  He indicated that there was also wartime noise exposure related to artillery shells, shooting and weaponry.  The physician opined that significant wartime experience more likely than not is contributing to the Veteran's hearing loss.  Treatment records from the same physician in November 2007 noted that the Veteran reported that the loud explosions in service caused hearing diminution.  

The Board notes that the Veteran also submitted pictures showing a disabled tank and him lying on a stretcher.  

The Board notes that the credibility of the evidence submitted after the September 1968 rating decision is presumed.  Additionally, the VA treatment records and the evidence from the ENT is new evidence as it has not been previously submitted to agency decision makers.  Additionally, the letter from the ENT is material as it provides evidence that the Veteran's wartime experiences in service more likely than not contributed to his hearing loss.  This letter provides some medical evidence of a link between the current diagnosis of hearing loss and the Veteran's active duty service.  This evidence is not duplicative of evidence previously submitted and the evidence, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  As new and material has been received, the claims of entitlement to service connection for bilateral hearing loss has been reopened. 

The Board finds that, prior to de novo adjudication of the claim of entitlement to service connection for hearing loss, additional evidentiary development is required.  That development is addressed in the remand portion of this decision.

Residuals of Jaw Laceration

Here, the Veteran's claim for service connection for residuals of a jaw laceration was denied by the RO in September 1968 because the August 1968 VA examination did not show a current disability.  The Veteran did not appeal this decision and the decision became final.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

In September 1968, the RO reviewed the service treatment records and an August 1968 VA examination.  The service records indicated that the Veteran was involved in an accident in service.  In a February 1966 clinical examination, there were no abnormalities noted in the clinical evaluation.  A telegram report dated in April 1967 shows that the Veteran sustained metal fragment wounds to the left knee, chin and 2nd degree burns to the left arm when he was a passenger in an armored personnel carrier on a combat operation when the vehicle hit a hostile mine and caught on fire.  In April 1967, a clinical record shows that the Veteran was transferred from the 3rd Surgical Hospital when he had closure of the lip and chin lacerations.  In April 1968 examination, there was an injury to the left knee noted on the clinical examination.  The examiner did not note any scars on the Veteran and the face and mouth were clinically evaluated as normal.   

In an August 1968 VA examination, the examiner considered the injury in service and the Veteran's reported history that he sustained an injury to his lower lip and chin which required stitches.  The examiner noted that the Veteran has a well healed scar on his upper lip and chin that were asymptomatic.  There was no facial asymmetry, paralysis or paresis.  

Since the September 1968 rating decision, private and VA treatment records were submitted.  The private and VA medical records do not show a disability to the lip.  Although the records are new, as they have not been previously reviewed by agency decision makers, the evidence is not material because they do not show a current disability.  The unestablished fact necessary to substantiate the claim for service connection in September 1968 was that there was no current disability.  The new evidence also does not show treatment for a current disability.  As the new evidence does not show that there are current residuals for a laceration to the jaw, the evidence does not raise a reasonable possibility of substantiating the claim.  As such, the evidence is not material.  

Accordingly, having determined that new and material evidence has not been submitted, the Veteran's claim for service connection for residuals of a laceration to the jaw is not reopened.  Therefore, the Board will not consider the merits of the Veteran's claim.


ORDER

An increased evaluation for service connected PTSD from April 5, 2005 to January 6, 2008, currently 30 percent disabling, is denied.  

A 100 percent rating for service connected PTSD from January 7, 2008 to the present, is granted, subject to the laws and regulations governing the payment of monetary awards.

An increased evaluation for residuals, shell fragment wound, left knee, currently 10 percent disabling is denied. 

Service connection for chipped front tooth, including extraction of tooth #8, is denied.   

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection hearing loss is re-opened.  The appeal is granted to that extent only.

New and material evidence not having been submitted, the Veteran's claim of entitlement to service connection for residuals, laceration of jaw is not re-opened and the claim remains denied.


REMAND

In this case, the Veteran asserts that his hearing loss was a result of acoustic trauma in service.  The Veteran's DD-214 reveals that his military occupational specialty (MOS) was light weapons infantryman and he received the Purple Heart and Combat Infantry Badge.  The evidence also shows that the Veteran was involved in an accident in service in which an armored personnel carrier on a combat operation hit a landmine and caught on fire.  

A review of the Veteran's service treatment records does not reflect complaints, diagnoses, or treatment for hearing loss.  He did undergo audiometric testing upon separation in May 1968 and in August 1968.  The service separation examination report indicates that the Veteran's ears were clinically evaluated as normal, and the Veteran denied having any ear trouble on the corresponding report of medical history.

Of note, however, is that the Veteran initially filed a claim for hearing loss shortly after service in 1968 which was denied.  The Veteran currently asserts that he has had hearing loss since service.  The VA treatment records show that the Veteran reported hearing problems since service.  A January 2005 treatment record shows that the right ear had normal hearing from 250 to 4000 Hz falling to moderate sensorineural hearing loss with an excellent word recognition score and the left hear had normal hearing thru 2000 Hz sloping to severe sensorineural hearing loss with an excellent word recognition score.  

A VA examination was conducted in April 2006 and an opinion was provided in June 2006 by two separate VA audiologists.  The April 2006 VA examiner diagnosed the Veteran with sensorineural hearing loss in both ears.  The June 2006 examiner reviewed the claims file and concluded that it was less likely that the Veteran's hearing loss was service connected.  The examiner reasoned that previously noise exposed ears are not more sensitive to future noise and that hearing loss due to noise does not progress (in excess of what would be expected from the addition of age-related threshold shifts) once the exposure to noise is discontinued.  

In a November 2007 letter from an ENT, the physician noted that the Veteran experience acoustic trauma in service by history, including when he was a tank driver and his tank hit a landmine and was struck by a rocket propelled grenade.  He indicated that there was also wartime noise exposure related to artillery shells, shooting and weaponry.  The physician opined that significant wartime experience more likely than not is contributing to his hearing loss.  Treatment records from the same physician in November 2007 noted that the Veteran reported that the loud explosions in service caused hearing diminution.  The Board notes that as the private physician did not provide a rationale for the opinion, this opinion is insufficient on which to base a decision of service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  

While the June 2006 VA examiner provided a review of the Veteran's service medical records and noted that the Veteran had normal hearing on discharge from service, the examiner did not take into account the Veteran's report of hearing loss since his separation from active service.  The Board notes that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, such as hearing loss since separation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Further, the VA examiner's rationale centered on the fact that the Veteran's hearing was normal at the time of separation from service.  The Board notes that the Court has held the service connection for hearing loss is not precluded where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  As such, the June 2006 VA examination report is contrary to the ruling in Hensley, and therefore is also insufficient on which to base a decision.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2010).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As such, the Veteran's claims must be remanded for supplemental opinions supported by a rationale to include the Veteran's statements regarding chronicity and continuity.  

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for the Veteran to be scheduled for a VA audiological examination to determine the nature and etiology of his currently-diagnosed bilateral hearing loss.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination reports should reflect that such a review was made, including the private ENT opinion and VA examination reports.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should also consider the Veteran's statements regarding continuity of hearing loss since service.  The examiner should, then, state whether the Veteran's disability is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), causally or etiologically related to or aggravated by active service.  Any opinion expressed should be accompanied by supporting rationale, to include a discussion of the lay statements of record.  If any opinion cannot be provided without resort to speculation, the examiner should so state and should provide a rationale for why he determined that the requested opinion could not be provided without resort to speculation.  

2. RO should then readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
G.A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


